                                       UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF ARIZONA


In re:                                                         Case No.: 2:20−bk−01582−DPC

  ANTHONY R. MARTINEZ and CANDACE M.                           Chapter: 7
  MARTINEZ
Debtor(s)



   Hugh Casiano                                                Adversary No.: 2:20−ap−00105−DPC
Plaintiff(s)

v.

  CANDACE M. MARTINEZ
Defendant(s)




                                          CERTIFICATE OF SERVICE


     I, _CASSIDY CURRAN____________________________ (name), certify that service of this summons and

a copy of the complaint was made on __CANDACE M. MARTINEZ________________, (name of defendant),

__on APRIL 21, 2020____________________________ (date) by:



          Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:
             CANDACE M. MARTINEZ
x            2017 E. ESCUDA RD.
             PHOENIX, AZ 85024


          Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at:




          Residence Service: By leaving the process with the following adult at:




                       − − − CERTIFICATE OF SERVICE CONTINUES ON NEXT PAGE − − −



         Case 2:20-ap-00105-DPC            Doc 3
                                               4 Filed 04/21/20 Entered 04/21/20 12:10:21
                                                                                 10:26:49                    Desc
                                           Main
                                              Summons
                                                Document Page
                                                            Page
                                                               3 of14of 2
Case 2:20-ap-00105-DPC   Doc 4 Filed 04/21/20 Entered 04/21/20 12:10:21   Desc
                         Main Document    Page 2 of 2
